Dismissing appeal.
Norburn Arterburn has recovered judgment against *Page 274 
Joseph M. Schoenbachler for $444 rent for the year 1932, and the latter is here on appeal granted by the lower court. Since the amount in controversy is less than $500, the circuit court was without jurisdiction to grant, and this court is without jurisdiction to hear and to determine the appeal, and on the authority of Childers et al. v. Ratliff et al., 164 Ky. 123,175 S.W. 25, the appeal must be dismissed.
It is contended, however, by counsel for Mr. Schoenbachler that an attachment for rent for another year in a sum sufficient to give the court jurisdiction was involved. No final action was taken with reference to the attachment, and therefore the only amount involved is the judgment for 1932 rent.
Wherefore the appeal is dismissed.